Citation Nr: 0316139	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD) with sexual 
dysfunction, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a nose injury.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 RO decision, which denied an 
increased rating for the service-connected PTSD (evaluated as 
30 percent disabling), hemorrhoids (evaluated as 10 percent 
disabling), and residuals of a nose injury (evaluated as no 
percent disabling).  

It is also noted that, in the November 2000 decision, the RO 
granted service connection for sexual dysfunction, on the 
basis that it is due to the medication that the veteran takes 
for PTSD.  

Thus, for purposes of rating the sexual dysfunction, the RO 
combined it with the service-connected PTSD.  The veteran 
appeals the rating assigned to PTSD with sexual dysfunction 
(i.e., 30 percent).  

The Board also notes that, in March 2001, the veteran filed a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (i.e., a 
TDIU rating).  However, as this issue has not been 
adjudicated by the RO, it is referred to the RO for further 
appropriate consideration.  






REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of the veteran's appeal.  

The VCAA essentially enhances the VA's obligation to notify 
him about his claims (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claims.  

In August 2002, the RO notified the veteran by letter that 
his appeal was certified to Board and that his case was being 
transferred to the Board.  Upon appellate review, the Board 
found that the RO had not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA.  

In a January 2003 letter, the Board sent the veteran (and his 
representative) a letter, notifying him of the VCAA and the 
VA's enhanced duties under the Act.  The Board informed him 
that he had 30 days from the date of the letter in which to 
respond with any additional evidence or argument.  He did not 
respond.  

Subsequently, the United States Court of Appeals for the 
Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) and 
(a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

The Board notes that, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran and obtaining any additional medical 
or other evidence, as deemed appropriate.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his increased rating claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The RO must also ensure that the veteran has been afforded 
the requisite time and opportunity to respond, in accordance 
with statutory law.  

A review of the claims folder also shows that the veteran is 
service-connected for sexual dysfunction, the rating of which 
is combined with PTSD for a total combined rating of 30 
percent.  

In an August 2000 VA genitourinary examination, the veteran 
reported that, although penetration was possible, he had 
little or no sensation when he ejaculated and was able to 
ejaculate only two to three drops.  

It does not appear that the RO, in the November 2000 decision 
which established service connection for sexual dysfunction, 
considered separately rating the veteran's disorder under 
criteria for evaluating neurological impairment.  

Thus, on remand, the RO should afford the veteran a 
neurological examination in order to determine the extent of 
any impairment in regard to his sexual dysfunction.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claims for increased 
ratings for PTSD with sexual dysfunction, 
hemorrhoids, and residuals of a nose 
injury.  

2.  The RO should arrange for the veteran 
to be afforded a VA neurologic 
examination, to determine the severity of 
all disability from the service-connected 
sexual dysfunction, which is attributable 
to medication for service-connected PTSD.  
Send the claims folder to the examiner for 
review.  All indicated tests must be 
conducted.  The examiner should describe 
any neurological disability related to the 
sexual dysfunction, and specifically 
identify the nerve, if any, that is 
involved in disability.  To the extent 
possible, the examiner should characterize 
any nerve impairment as mild, moderate, or 
severe.  

3.  Thereafter, the RO should readjudicate 
the issues of increased ratings for the 
service-connected PTSD with sexual 
dysfunction, hemorrhoids and residuals of 
a nose injury, with consideration given 
towards separately evaluating the sexual 
dysfunction.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




